                           UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA


 IN RE:                                        :      Chapter 11
 Little Discoveries Day Care Inc,
         Debtor-in-Possession                 :       Case No. 20-bk-00051-RNO

                                               :


  DEBTOR’S AMENDED PLAN OF REORGANIZATION, DATED SEPTEMBER 8, 2020


                                            ARTICLE 1
                                            SUMMARY

          This Amended Plan of Reorganization (Plan) under Chapter 11 of the Bankruptcy Code
 (Code) proposes to pay the priority creditors’ claims, the secured creditors’ arrearage claims and
 all of the allowed unsecured claims of Little Discoveries Day Care Inc (Debtor), in full.

        This Plan addresses 3 priority claims, 5 classes of secured claims, 1 class of unsecured
 claims and 1 class of equity interest holders. The Plan proposes that the priority claims shall be
 paid within four years of the effective date of the confirmed Plan.

         All creditors and equity interest holders should refer to Articles III through VI of this
 Plan for information regarding the precise treatment of their claim. A Disclosure Statement that
 provides more detailed information regarding this Plan and the rights of creditors and equity
 interest holders has been circulated with this Plan. Your rights may be affected. You should
 read these papers carefully and discuss them with your attorney, if you have one. If you do
 not have an attorney, you may wish to consult with one.


                                   ARTICLE II
                     CLASSIFICATION OF CLAIMS AND INTERESTS

        2.01    Class #1       Secured Claim
                               Monroe County Tax Claim Bureau
                               Claim No. 4
                               Collateral: Real property located at
                               506 Ridgeview Dr., Bartonsville, PA 18321
                               (Tax Parcel No. 12/9B/1/24)



                                             Exhibit A


                                        1
Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23                        Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 1 of 14
       2.02   Class #2   Secured Claim
                         Penn Barton Company
                         Claim No. 5
                         Collateral: Real property located at
                         506 Ridgeview Dr., Bartonsville, PA 18321
                         (Tax Parcel No. 12/9B/1/24)

       2.03   Class #3   Secured Claim
                         IRS
                         Claim No. 3
                         Collateral: Real property located at
                         506 Ridgeview Dr., Bartonsville, PA 18321
                         (Tax Parcel No. 12/9B/1/24)

       2.04   Class #4   Secured Claim
                         PA Dept. of Revenue
                         Claim No. 2
                         Collateral: Real property located at
                         506 Ridgeview Dr., Bartonsville, PA 18321
                         (Tax Parcel No. 12/9B/1/24)

       2.05   Class #5   Secured Claim
                         PA UCTS
                         Claim No. 1
                         Collateral: Real property located at
                         506 Ridgeview Dr., Bartonsville, PA 18321
                         (Tax Parcel No. 12/9B/1/24)

       2.06   Class #6   General Unsecured Claims
                         All allowed claims of unsecured creditors including
                         the unsecured portion of the claims of the IRS and
                         the PA Dept. of Revenue

       2.07   Class #7   Equity Interest Holders
                         Interest of the Shareholder, Carol J. Masten (100%)
                         in any remaining assets of the estate




                                        2
Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23       Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 2 of 14
                                  ARTICLE III
                TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                  U.S. TRUSTEE FEES AND PRIORITY TAX CLAIMS

         3.01     Unclassified Claims. Under §1123(a)(1), administrative expense claims, [gap
 period claims in an involuntary case allowed under §502(f) of the Code] and priority tax claims
 are not in classes.

        3.02     Administrative Expense Claims. Each holder of an administrative expense claim
 allowed under §503 of the Code [and a gap claim in an involuntary case allowed under 502(f) of
 the Code] will be paid in full on the effective date of the Plan), in cash or upon such terms as
 may be agreed upon by the holder of the claim and the Debtor.

         3.03   Priority Tax Claims. Each holder of a priority tax claim shall be paid, in full, in
 regular monthly installments within five years from the date of the order of relief.

        The Debtor has three priority claims:

                        a.     Priority Tax Claim of the Department of the Treasury - Internal
                               Revenue Service (IRS)

               The IRS filed a proof of claim (Claim No. 3) which sets forth a priority tax claim
        of $95,335.60. Also, the IRS has included a secured claim of $411,393.32 and an
        unsecured, nonpriority, claim of $85,960.10 in its proof of claim. The Debtor proposes to
        pay the IRS’s priority tax claim of $95,335.60, in full, by making equal monthly
        payments of $3,972.32 for 12 months and then, $1,324.11 for 36 months, with the first
        payment due to the IRS within 30 days of the effective date of the confirmed Plan. (The
        secured claim and the unsecured, nonpriority, claim shall also be paid, in full, in
        accordance with their proposed treatment set forth in Article IV - TREATMENT OF
        CLAIMS;

                        b.     Priority Tax Claim of Pennsylvania Department of Revenue

                The Pennsylvania Department of Revenue filed a proof of claim (Claim No. 2)
        which sets forth a priority tax claim of $30,284.15. Also, the Pennsylvania Department
        of Revenue has included a secured claim of $87,986.76 and an unsecured, nonpriority,
        claim of $12,700.57 in its proof of claim. The Debtor proposes to pay the Pennsylvania
        Department of Revenue priority tax claim of $30,284.15, in full, by making equal
        monthly payments of $1,261.84 for 12 months and then, $420.62 for 36 months, with the
        first payment due to the Pennsylvania Department of Revenue within 30 days of the
        effective date of the confirmed Plan. (The secured and unsecured, nonpriority, claims
        shall also be paid, in full, in accordance with their proposed treatment set forth in Article
        IV - TREATMENT OF CLAIMS;




                                        3
Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23                          Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 3 of 14
                        c.     Priority Tax Claim of Commonwealth of Pennsylvania UCTS -
                               Department of Labor and Industry

                The Pennsylvania UCTS filed a proof of claim (Claim No. 1) which sets forth a
        priority tax claim of $997.22. Also, the Pennsylvania UCTS has included a secured
        claim of $154,166.98 and an unsecured, nonpriority, claim of $0.00 in its proof of claim.
        The Debtor proposes to pay the Pennsylvania UCTS’s priority tax claim of $997.22, in
        full, by making equal monthly payments of $41.56 for 12 months and then, $13.85 for 36
        months, with the first payment due to the Pennsylvania UCTS within 30 days of the
        effective date of the confirmed Plan. (The secured claim shall also be paid, in full, in
        accordance with the proposed treatment set forth in Article IV - TREATMENT OF
        CLAIMS;

          Furthermore, if any additional, allowed, priority claims are discovered, Debtor proposes
 to pay them, in full, in regular installments within 5 years from the date of the order of relief.
 Finally, if the above referenced claims are not paid, in full, within 5 years from the order of
 relief, the case shall convert to Chapter 7 of the Bankruptcy Code.

         3.04 United States Trustee Fees. All fees required to be paid by 28 U.S.C. §1930(a)(6)
 (U.S. Trustee Fees) will accrue and be timely paid until the case is closed, dismissed or
 converted to another chapter of the Code. Any U.S. Trustee Fees owed on or before the effective
 date of this Plan will be paid on the effective date. After confirmation and within thirty (30)
 days after the end of each calendar quarter, the reorganized Debtor shall file with the court and
 serve on the United States Trustee a quarterly financial report for each calendar quarter (or
 portion thereof) during which the case remains open, in a format prescribed by the United States
 Trustee and provided to the Debtor by the United States Trustee.


                              ARTICLE IV
            TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

        4.01    Claims and interests shall be treated as follows under this Plan:

                1.      Classes of Secured Claims (Classes 1-5)


          Debtor has five secured claims and, as such, has five classes of secured claims:




                                                  4



Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23                         Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 4 of 14
  Class #   Description             Insider?   Impaired?   Treatment
  1         Monroe County Tax       No         Yes         The MCTCB’s secured claim is
            Claim Bureau                                   336,097.80 and the arrearage is
            (Claim No. 4)                                  also 336,097.80. The MCTCB
                                                           filed a Proof of Claim with
            Collateral:                                    regard to this amount and
            Real property located                          Debtor has no objection to the
            at 506 Ridgeview Dr.,                          Proof of Claim. This claim is
            Bartonsville, PA                               fully secured and is for unpaid
            (Tax Parcel No.                                real estate property taxes. The
            12/9B/1/24)                                    claim is impaired with regard to
                                                           timing of payment because the
            Claim Amount:                                  real estate property taxes have
            336,097.80                                     already come due and Debtor is
                                                           proposing to pay 100% of the
            Allowed Secured                                claim, including any accrued
            Claim:                                         interest. The Debtor proposes to
            336,097.80                                     pay the MCTCB’s secured
                                                           arrearage, in full, pro-rata, along
            Arrearage:                                     with Debtor’s other secured
            336,097.80                                     arrearages (Classes # 1, 3, 4 and
                                                           5). Payment to MCTCB shall
            Priority of Lien:                              begin after the payment of the
            1st priority                                   priority tax amounts (month 49).
                                                           The monthly payments shall be
                                                           made in accordance with the
                                                           Summary of Plan Payments as
                                                           set forth in Article VII at page
                                                           11. Debtor shall continue to pay
                                                           its post-petition real estate
                                                           property taxes to MCTCB,
                                                           outside the Plan. The total
                                                           amount that Debtor is paying to
                                                           the MCTCB is the full amount
                                                           of the claim arrearage of
                                                           336,097.80.




                                               5



Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23                   Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 5 of 14
  2       Penn Barton Company     No   Yes        No arrearage set forth in Proof
          (Claim No. 5)                           of Claim. Debtor is proposing
                                                  to continue to pay its regular
          Collateral:                             monthly payments to Penn
          Real property located                   Barton Company (8,000.00 per
          at 506 Ridgeview Dr.,                   month) when they come due
          Bartonsville, PA                        beginning February 1, 2021.
          (Tax Parcel No.                         Debtor shall make those regular
          12/9B/1/24)                             monthly payments outside the
                                                  Plan. Also, upon the completion
          Claim Amount:                           of payments, in connection with
          345,954.49                              the Installment Sale Agreement,
                                                  Penn Barton Company shall,
          Allowed Secured                         thereafter, execute a deed in
          Claim:                                  favor of Debtor.
          345,954.49

          Arrearage:
          0.00

          Priority of Lien:
          2nd priority




                                       6




Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23      Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 6 of 14
  3       Internal Revenue        No   Yes        The IRS filed its Proof of Claim
          Service                                 which includes a secured
          (Claim No. 3)                           arrearage of 411,393.32. The
                                                  Debtor proposes to pay the
          Collateral:                             IRS’s secured arrearage, in full,
          Real property located                   pro-rata, along with Debtor’s
          at 506 Ridgeview Dr.,                   other secured arrearages
          Bartonsville, PA                        (Classes # 1, 3, 4 and 5). The
          (Tax Parcel No.                         first payment under the Chapter
          12/9B/1/24)                             11 Plan in connection with the
                                                  IRS’s secured claim shall begin
          Claim Amount:                           after the priority tax claims are
          592,689.02                              paid (month 49). The monthly
                                                  payments shall be made in
          Allowed Secured                         accordance with the Summary of
          Claim:                                  Plan Payments as set forth in
          411,393.32                              Article VII at page 11.

          Arrearage:
          411,393.32

          Priority of Lien:
          3rd priority




                                       7




Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23        Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 7 of 14
  4       Pennsylvania            No   Yes        The PA Dept. of Revenue filed
          Department of                           its Proof of Claim
          Revenue                                 which includes a secured
          (Claim No. 2)                           arrearage of 87,986.76. The
                                                  Debtor proposes to pay the PA
          Collateral:                             Dept. of Revenue’s secured
          Real property located                   arrearage, in full, pro-rata, along
          at 506 Ridgeview Dr.,                   with Debtor’s other secured
          Bartonsville, PA                        arrearages (Classes # 1, 3, 4 and
          (Tax Parcel No.                         5). The first payment under the
          12/9B/1/24)                             Chapter 11 Plan in connection
                                                  with the PA Dept. of Revenue’s
          Claim Amount:                           secured claim shall begin after
          130,971.48                              the priority tax claims are paid
                                                  (month 49). The monthly
          Allowed Secured                         payments shall be made in
          Claim:                                  accordance with the Summary of
          87,986.76                               Plan Payments as set forth in
                                                  Article VII at page 11.
          Arrearage:
          87,986.76

          Priority of Lien:
          4th priority




                                       8




Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23          Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 8 of 14
  5       Pennsylvania UCTS       No   No         The PA UCTS filed its Proof of
          (Claim No. 1)                           Claim which includes a secured
                                                  arrearage of 154,166.98. The
          Collateral:                             Debtor proposes to pay the PA
          Real property located                   UCTS’s secured arrearage, in
          at 506 Ridgeview Dr.,                   full, pro-rata, along with
          Bartonsville, PA                        Debtor’s other secured
          (Tax Parcel No.                         arrearages (Classes # 1, 3, 4 and
          12/9B/1/24)                             5). The first payment under the
                                                  Chapter 11 Plan in connection
          Claim Amount:                           with the PA UCTS’s secured
          155,164.20                              claim shall begin after the
                                                  priority tax claims are paid
          Allowed Secured                         (month 49). The monthly
          Claim:                                  payments shall be made in
          154,166.98                              accordance with the Summary of
                                                  Plan Payments as set forth in
          Arrearage:                              Article VII at page 11.
          154,166.98

          Priority of Lien:
          5th priority




                                       9




Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23        Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 9 of 14
                2.      General Unsecured Claims (Class 6)

         The general unsecured creditors shall be paid 100% of their allowed claim amounts
 immediately after the payment of all previous class of claims. Debtor shall begin making
 payments to the general unsecured creditors, approximately, 121 months after 30 days from the
 effective date of the Plan. Payments shall be made, pro rata, to each general unsecured creditor.
 Distributions to the general unsecured creditors shall be made on a monthly basis. Payments
 shall be made to the general unsecured creditors until their claims are paid in full (100% Plan).
 The general unsecured claims shall be paid within 9 months with 9,551.13 to be paid each month
 to the IRS and 1,411.18 to be paid each month to the PA Dept. of Revenue until each unsecured
 clam is paid, in full.

                3.      Class of Equity Interest Holders (Class 7)

         The Debtor has one equity interest holder in Class # 7. The equity interest holder is
 Carol J. Masten. She owns One Hundred (100%) Percent of the stock in Debtor. Also, she is an
 insider. It is proposed that Carol J. Masten retain her interest in the stock of Debtor and no
 payments shall be made to her with regard to her interest until all allowed claims are paid, in full.
 Consequently, this class is not impaired and she would not be permitted to vote, anyway,
 because she is an insider.


                                  ARTICLE V
                     ALLOWANCE AND DISALLOWANCE OF CLAIMS

        5.01    Disputed Claims. Debtor does not have any disputed claims.

        5.02 Delay of Distribution on a Disputed Claim. No distribution will be made on
 account of a disputed claim unless such claim is allowed (by a final non-appealable order).

         5.03 Settlement of Disputed Claims. The Debtor will have the power and authority to
 settle and compromise a disputed claim with court approval and compliance with Rule 9019 of
 the Federal Rules of Bankruptcy Procedure.




                                                  10




Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23                          Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 10 of 14
                             ARTICLE VI
      PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        6.01       Assumed Executory Contracts and Unexpired Leases.

                   1. The Debtor believes that it does not have any executory contracts and/or
 expired leases.

                2. The Debtor will be conclusively deemed to have rejected all executory
 contracts and/or unexpired leases not expressly assumed under section 6.01(a). None.



                                      ARTICLE VII
                            MEANS OF IMPLEMENTING THE PLAN

        7.01       Implementing Plan.

         Since the filing of this Chapter 11 case, the Debtor has filed all of its Monthly Operating
 Reports. Also, Debtor has been able to pay all of its monthly obligations and its Quarterly Fees
 to the Office of the U.S. Trustee. The Debtor’s most recently filed Monthly Operating Report is
 set forth as Exhibit B. As can be seen by a review of the Monthly Operating Report, Debtor has
 been able to pay its regular monthly bills despite the pandemic. Carol J. Masten, President of
 Debtor, has worked very hard to institute Covid compliant procedures in order to reopen the
 business and protect the children at the day care center. She is optimistic that as businesses
 reopen and people go back to work, the day care center will begin to, once again, operate at full
 capacity.




                                                   11




Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23                         Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 11 of 14
                                Summary of Plan Payments

  Type or Class    Creditor or Description of     Months           Monthly     [Total Paid]
  of Creditor      Creditor                                        Payment
  Priority Tax     IRS                            1 - 12           3,972.32     [47,667.84]
                   PA Dept. of Revenue            1 - 12           1,261.84     [15,142.08]
                   PA UCTS                        1 - 12              41.56        [498.72]

                   IRS                            13 - 48          1,324.11     [47,667.96]
                   PA Dept. of Revenue            13 - 48            420.62     [15,142.32]
                   PA UCTS                        13 - 48             13.85        [498.60]

                   IRS                                                          [95,335.60]
                   PA Dept. of Revenue                                          [30,284.15]
                   PA UCTS                                                         [997.22
  Class # 1        Monroe County Tax Claim        49 - 60          2,037.60     [24,451.20]
  (Secured)        Bureau                         61 - 120         5,194.11    [311,646.60]

                                                                               [336,097.80]
  Class # 3        IRS                            49 - 60          2,494.20     [29,930.40]
  (Secured)                                       61 - 120         6,357.72    [381,463.20]

                                                                               [411,393.32]
  Class # 4        PA Dept. of Revenue            49 - 60            533.40      [6,400.80]
  (Secured)                                       61 - 120         1,359.77     [81,586.20]

                                                                                [87,986.76
  Class # 5        PA UCTS                        49 - 60            934.80
  (Secured)                                       61 - 120         2,382.49
                                                                               [154,166.98]
  Class # 6        IRS                            121 - 129        9,551.13     [85,960.10]
  (General         PA Dept. of Revenue            121 - 129        1,411.18     [12,700.57]
  Unsecured)

 *Approximate because of rounding.
 **Payments begin 30 days from the effective date of the Plan.
 ***Debtor’s payment of $8,000.00 per month to Penn Barton begins on February 1, 2021 -
 outside the Plan.



                                             12

Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23                  Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 12 of 14
       Debtor agrees that if the proposed payments referred to above are not made in
 accordance with the time frames set forth above then, the case shall convert to Chapter 7 of
 the Bankruptcy Code.

        7.02    Post-confirmation Management. Carol J. Masten, President of Debtor, shall
 continue to manage the business after confirmation.


                                       ARTICLE VIII
                                    GENERAL PROVISIONS

         8.01 Definitions and Rules of Construction. The definitions and rules of construction
 set forth in §§101 and 102 of the Code shall apply when terms defined or construed in the Code
 are used in this Plan.

         8.02 Effective Date of the Plan. The effective date of the Plan is the first business day
 following the date that is fourteen days after the entry of the order of confirmation. If, however,
 a stay of the confirmation order is in effect on that date, the effective date will be the first
 business day after the date on which the stay of the confirmation order expires or is otherwise
 terminated.

        8.03 Severability. If any provision in this Plan is determined to be unenforceable, the
 determination will in no way limit or affect the enforceability and operative effect of any other
 provision of this Plan.

         8.04 Binding Effect. The rights and obligations of any entity named or referred to in
 this Plan will be binding upon and will inure to the benefit of the successors or assigns of such
 entity.

        8.05 Captions. The headings contained in this Plan are for convenience of reference
 only and do not affect the meaning or interpretation of this Plan.

         8.06 Controlling Effect. Unless a rule of law or procedure is supplied by federal law
 (including the Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of
 Pennsylvania govern this Plan and any agreements, documents and instruments executed in
 connection with this Plan, except as otherwise provided in this Plan.

        8.07 Retention of Jurisdiction. The Court specifically retains jurisdiction over the case
 to address any issue relating to Section 3.04 of the Plan and the Debtor’s execution of the other
 terms of the Plan.




                                                 13

Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23                         Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 13 of 14
                                       ARTICLE IX
                                  CONFIRMATION OF PLAN

         9.01 Vesting of Property. Pursuant to Section 1141(b) of the Code, the confirmation
 of the Plan shall vest all property of the estate in Debtor as of the effective date of the Plan.

         9.02 Discharge. On the effective date of the Plan, the Debtor shall be discharged from
 any debt that arose before confirmation of the Plan, subject to the occurrence of the effective
 date, to the extent specified in Section 1141(d)(1)(A) of the Code, that the Debtor shall not be
 discharged of any debt (i) imposed by the Plan, (ii) of a kind specified in Section 1141(d)(6)(A)
 if a timely complaint was filed in accordance with Rule 4007(c) of the Federal Rules of
 Bankruptcy Procedure, or (iii) of a kind specified in Section 1141(d)(6)(B). After the effective
 date of the Plan your claims against the Debtor will be limited to the debts described in clauses
 (i) through (iii) of the preceding sentence.



                                        ARTICLE X
                                     OTHER PROVISIONS

        None.




 Date: 09/08/20                                /s/Carol J. Masten
                                               Carol J. Masten, President
                                               Little Discoveries Day Care Inc



 Date: 09/08/20                                /s/Philip W. Stock
                                               Philip W. Stock, Attorney for
                                               Little Discoveries Day Care Inc




                                                 14

Case 5:20-bk-00051-RNO Doc 55-1 Filed 09/08/20 Entered 09/08/20 23:24:23                        Desc
                 Exhibit A (Amended Chapter 11 Plan) Page 14 of 14
